DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClurken, U.S. 7,537,595 (hereinafter McClurken).
Regarding claim 1, McClurken discloses (note figs. 1, 7, and 61-65) a surgical device comprising: a cordless handpiece (note col. 12, line 47 – col. 13, line 9) having a handle, a rigid shaft necessarily extending axially and distally from the handle (note col. 20, line 60), and a distal ‘fluidless’ thermal assembly (i.e., capable of not having fluid therein, such as before/after use), the handle including a switch (note col. 9, line 31); and the thermal assembly operably coupled to a distal end of the shaft, the thermal assembly including a heating element (‘29’ and ‘30’ – note col. 24, line 4; col. 10, line 30) and an electrically insulative and thermally insulative substrate (26) having a ‘width’ (necessarily has an outer/maximum width and an inner/minimum width – distance between bottoms of opposing channels in fig. 65) wherein the substrate provides a ‘smooth and blunted shape along a length’ (see outermost radial surface of ‘26’ which extends continuously in a helical manner along the entire length) of the thermal assembly and the heating element includes an electrically resistive material electrically coupled to the switch and necessarily ‘plated as a smooth plating surface’ extending from the (inner/minimum) width of the substrate, the resistive material having the claimed thickness (note col. 26, line 48), the thermal assembly capable of performing the claimed function (e.g., applying thermal energy without a fluid, at least temporarily).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 13 and 15, McClurken discloses (note figs. 1, 7, and 61-65) a surgical device comprising: a cordless handpiece (note col. 12, line 47 – col. 13, line 9) having a handle, an energy source, and a thermal assembly, the handle including a binary activation (on/off) switch (note col. 9, line 31) and configured to be held in a user’s hand and operated to control one function; a rigid shaft necessarily extending axially and distally from the handle (note col. 20, line 60); and the thermal assembly coupled to the distal end of the rigid shaft, the thermal assembly having a length from the distal end and including an electrically resistive material (‘29’ and ‘30’ – note col. 24, line 4; col. 10, line 30) necessarily ‘plated as a smooth exposed plating surface’ on an electrically insulative and thermally insulative ‘smooth and blunted substrate’ (radial outer surface of ‘26’ is smooth; distal tip is blunted) along the length (i.e., the thermal assembly has a length including a resistive material smoothly plated on an insulative/smooth substrate along the length), the substrate having a width (necessarily has an outer/maximum width and an inner/minimum width – distance between bottoms of opposing channels in fig. 65), the resistive material operably extending from the (inner/minimum) width of the substrate and coupled to the switch to receive energy from the source of energy, the thermal assembly capable of performing the claimed function (e.g., providing hemostatic sealing without a fluid, at least temporarily).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3 and 4, McClurken discloses (see above) a device comprising a ‘controller’ (6), wherein the device is capable of performing the claimed function.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 5 and 10, McClurken discloses (see above) a device made up of the claimed materials (note col. 29, line 5; col. 21, line 49). 
Regarding claims 6 and 7, McClurken discloses (see above) a device wherein the resistive material is necessarily formed as a ‘plated trace’ on the substrate in a helical configuration (see fig. 61).
Regarding claims 11 and 12, McClurken discloses (see above) a device comprising a lubricious PTFE coating (note col. 21, line 49).

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “width,” “smooth and blunted,” and “smooth exposed plating surface” (see interpretation above).  Therefore, Examiner asserts that the claims are still met in view of McClurken, as can be seen above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794